Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 27, 2004, which ruled that claimant was *1202disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a consumer electronics technician when, despite having been previously warned about insubordinate behavior, he left in disregard of his manager’s directive to return to his bench and continue working. Claimant’s application for unemployment insurance benefits was denied on the ground that he engaged in disqualifying misconduct. We affirm. It is well settled that leaving work without authorization can constitute disqualifying misconduct (see Matter of Ferrar [Commissioner of Labor], 10 AD3d 766 [2004]; Matter of Spinel [Commissioner of Labor], 2 AD3d 1133 [2003]). Moreover, claimant’s failure to comply with the manager’s reasonable request to return to work, particularly in light of the fact that claimant has been previously warned about his insubordinate behavior, amounted to disqualifying misconduct (see Matter of Chillious [Commissioner of Labor], 3 AD3d 655 [2004]; Matter of Goodrich [Raymond Corp.—Commissioner of Labor], 301 AD2d 720 [2003]). We have reviewed claimant’s remaining contentions, including that he was denied the right to submit relevant documentary evidence, and find them to be without merit.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.